Russell, C. J.
In this case all questions of law and fact were submitted to an auditor. All ruling's upon the pleadings were included in the submission. After hearing evidence he made a report upon the evidence, denominated a finding of fact, and he also made a finding of law; each finding being in compliance with the provisions of the Code. The defendant filed exceptions to these findings, and to the conclusion reached by the auditor upon the application of the law to the facts as reported by him. The trial judge overruled the exceptions. There was no error in approving the auditor’s findings and in overruling the exceptions.

Judgment affirmed.


All the Justices concur, except Beek, P. J., absent for providential cause.